Citation Nr: 0214721	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied reopening 
the veteran's claim of entitlement to service connection for 
a back disorder.  

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board in April 2002.  The veteran 
submitted evidence subsequent to the hearing accompanied by a 
waiver of initial consideration of the evidence by the RO.  

Accompanying the veteran's VA Form 9 (Appeal to the Board of 
Veterans' Appeals) was a five-page letter setting forth 
various arguments and contentions.  The veteran alleged in a 
statement that "VA did not have the complete records from 
the Stonewall Jackson Hospital.  I would like to also include 
Title 38 Section 5109A, Revision of decisions on grounds of 
clear and unmistakable error."  Based on the following 
statement, the Board, in August 2002, sought clarification 
from the veteran's service representative as to whether the 
veteran was claiming clear and unmistakable error (CUE) in a 
prior rating decision or a prior Board decision and the basis 
of the alleged CUE.  In response, the representative stated 
that they were unable to determine "where CUE occurred".  

If the claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Accordingly, if the claimant wishes to file a claim of CUE 
with respect to a RO decision he is invited to file a Fugo 
complaint claim identifying the rating decision in question 
with the Regional Office.  If he wishes to allege that a 
prior Board decision was clearly and unmistakably erroneous 
he must file a motion with the Board that complies with the 
provisions of 38 C.F.R. § 20.1404 (2001).

In light of the action below, the Board is undertaking 
additional development on the merits of the question whether 
entitlement to service connection for a back disorder is 
warranted.  This action is taken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a back 
disorder was not reopened in an April 1999 rating decision.  

2.  Evidence received since the April 1999 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the claim for service connection for a back 
disorder on the merits.


CONCLUSION OF LAW

New and material evidence has been presented pertaining to 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in 38 U.S.C.A. § 5103A shall be construed 
to require the Board to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f).  If a petition to reopen a claim is denied, the 
inquiry ends, and the Board does not proceed to determine 
whether the duty to assist has been met.  But see, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (Addressing the duty to 
provide notice under the VCAA.)

Under 38 C.F.R. § 3.156(a) in order to reopen a claim for 
service connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection has 
become final the claim cannot subsequently be reopened unless 
new and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The language of 
section 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  See 
Hodge v. West, 155 F. 3d. 1356 (1998).  

The last final denial of the veteran's claim prior to his 
claim to reopen was by a rating decision in April 1999.  
Numerous treatment records have been submitted since April 
1999.  Additionally, there are numerous lay statements that 
advance arguments why service connection is warranted in this 
case.  Without engaging in a detailed analysis of every 
record submitted or argument presented, the Board finds that, 
in sum, the evidence provides a greater understanding of the 
nature and etiology of the veteran's back condition.  Of 
particular note, a complete record of the veteran's inservice 
care at Stonewall Jackson Hospital in July 1956 is now a part 
of the record.  As such, the Board finds the evidence is new 
and material and will reopen the appellant's claim of 
entitlement to service connection for a back condition.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

